The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kiowa county on a charge of having possession of intoxicating liquor, and his punishment fixed at a fine of $200 and to be confined in the county jail for a period of 30 days.
The evidence of the state is that there was a dance being held at the section house in Snyder; that witness, who was an officer, saw the lights on defendant's car flash up, the car stop, and heard the tinkle of glass, and rushed over to the car. Defendant was down on his knees, and had a sack between his legs taking some bottles out of it. Defendant was taking the bottles and putting them in a sack and under the car. There were nine pint beer bottles of whisky under the car, four or five bottles in the back end of the car, and a flat pint bottle in the seat of the car. All of it contained whisky. The defendant was charged with possession of whisky with intent to sell the same.
The contention of the defendant that the evidence was insufficient to support the verdict of the jury is without merit. This information was filed on the 13th day of September, 1924, charging that the crime was committed on the 30th day of June, 1924. More than five years has elapsed since the commission of the offense. The case was not brought to trial until the 9th day of September, 1927. We are unable to understand the reason for the long delay in bringing this defendant to trial. The defendant *Page 152 
appears to be an old offender; three separate appeals from convictions appearing upon the docket of this court.
The evidence being sufficient to support the verdict of the jury and the errors of law complained of being without merit, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.